Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument that Carmignani, Chakrabarti, and Bharwada do not teach a method of water treatment specifically “returning the second membrane concentrated water to the heating directly from the separating”; the applied combination of references would not arrive at the claimed subject matter; the office does not show why “achieving desired concentration parameters and flux through the system” requires a direct connection between nanofilter 13 and heat exchanger network 4 in Carmignani; Carmignani does not teach why nanofilter 13 should be directly connected to heat exchange network 4; Carmignani does not teach any specific guidance on how to control the flow rate of the dilute draw solution stream 5 nor does Carmignani teach directly connecting the nanofilter 13 and heat exchanger network 4 to control the flow rate of the dilute draw solution stream 5; the office does not provide any specific reason as to why a person skilled in the art would be motivated to connect the nanofilter 13 and heat exchanger network 4; the office has not established a prima facie case of obviousness; the Examiner does not find this persuasive. 
The claim requires “returning the second membrane concentrated water to the heating directly from the separating”. 
As noted in the Final Rejection dated 4/30/2021: 

    PNG
    media_image1.png
    119
    695
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    199
    702
    media_image2.png
    Greyscale

The Office notes that it would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to directly connect the membrane treatment unit and heating unit in order to achieve desired concentration parameters and flux through the system. 
Further, one of ordinary skill in the art would be motivate to incorporate, connect, and establish direct connections between the membrane treatment unit, separating, and heating unit to control flow through specific sections of the system.  
Direct connections result in flow paths which create desirable connections for fluid flow. 
Additionally, while the references do not explicitly disclose a direct connection, it would have been obvious to one having ordinary skill in the art at the time the invention was, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed connection would not perform differently than the prior art device, In re Japikse, 86 USPQ 70, In re Einstein, 8 USPQ 167.

In regard to the applicant’s argument that when the second membrane concentrated water is directly provided to the semipermeable membrane, the semipermeable membrane cannot exhibit its water absorption capacity; it is possible to concentrate the thermo-sensitive water absorbent contained in the second membrane concentrated water by a method not using the direct connection; membrane filtration using high pressure can be used; using a direct connection is considered better way to increase the concentration of thermo-sensitive water absorbent, the Examiner does not find this persuasive. 
The applicant has not provided any evidence that connecting the second membrane to the semipermeable membrane will result in no water absorption capacity.  Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., water absorption capacity; no direct connection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that membrane filtration using high pressure can be used, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In regard to the applicant’s argument that since Carmignani uses coalescer 6, an amount of the thermo-sensitive water absorbent container in the water rich stream 9 is considered relatively small; a person skilled in the art would appreciate that the efficiency to obtain a concentrated solution that includes higher concentration of the thermo-sensitive water absorbent by directly connecting the nanofilter 12 and heat exchanger network 4 is low, the Examiner does not find this persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., efficiency of operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/KARA M PEO/Primary Examiner, Art Unit 1777